Citation Nr: 1745698	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  15-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference Board hearing.  A transcript of the hearing is of record.

This case was previously before the Board in September 2015, where it remanded the matter to schedule the Veteran for a live videoconference Board hearing.  The Board notes that there was substantial compliance with its September 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric condition, to include PTSD and depression.  An April 2011 VA Psychology Note reflects that the Veteran sought treatment for depression.  He first described an incident during boot camp where "he was punished severely by having to stand naked in a 30-gallon garbage can and scrub his body with Ajax and a scrub brush while the other men watched."  See also May 2017 Board Hearing Transcript at 6-8.  He indicated that this experience was both traumatic and humiliating to him and that it continues to bother him to this day.  Additionally, the Veteran discussed two separate incidents where he was involved in cleaning up the bodies of two men who died: (1) an accidental ejection, where a man was slammed against the ceiling of the airplane hangar; and, (2) the site where a Blue Angels pilot crashed.  See also Board Hearing Transcript at 9-11.  Following the interview, the VA licensed psychologist diagnosed the Veteran with major depressive disorder, recurrent, severe without psychotic features, and assigned a GAF score of 45.

As there is evidence of a current disability, as well as the fact that the Veteran is not only competent to report lay-observable events, but there is nothing in the record that impugns his credibility as to the issue, a VA examination is necessary to determine the nature and etiology of the Veteran's acquired psychiatric condition, to include PTSD and depression.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Next, during his May 2017 Board hearing, the Veteran testified that he sought treatment from depression in the late 1950s (about two years or so after separation) from the VA Medical Center in Baltimore, Maryland.  As the evidence of record does not reflect whether any attempt by VA has been made to secure these records, while on remand, the AOJ should also attempt to obtain these VA medical records.,

Finally, while on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all pertinent VA treatment records that have not yet been associated with the claims file.  In addition, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records regarding treatment for his acquired psychiatric condition, to include PTSD and depression, that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After completing the development requested in item 1, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability, to include PTSD and major depressive disorder (MDD).  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

Thereafter, the examiner must address the following:

(a)  The examiner should identify all psychiatric disabilities found, to include whether or not each criterion for a diagnosis of PTSD has been met.

(b)  If diagnosis of PTSD is found, the examiner should identify whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD diagnosis is linked to the Veteran's reported in-service stressors.

(c)  Regarding any diagnosed psychiatric disorder other than PTSD, is it at least as likely as not (50 percent probability or more) that such psychiatric disability was caused by or related to the Veteran's service?

In support of this opinion, the examiner must discuss the Veteran's statements, and other lay evidence of record, which discuss his traumatic in-service experiences.  The examiner is advised that the Veteran is competent to report lay-observable events and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.  Further, the examiner should assume that the Veteran's statements describing the incident during boot camp where he was "punished severely by having to stand naked in a 30-gallon garbage can and scrub his body with Ajax and a scrub brush while the other men watched" are credible.

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

The Board notes that the examiner may not use the lack of contemporaneous evidence in the Veteran's medical records as the sole basis for a negative opinion.

3.  Ensure that the requested examination reports are responsive to the applicable rating criteria.  If they are not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claim remaining on appeal.  If the issue remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




